UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
PUBLIC EMPLOYEES FOR           )
ENVIRONMENTAL RESPONSIBILITY, )
                               )
          Plaintiff,           )
                               )
          v.                   ) Civil Action No. 09-1999 (RWR)
                               )
FEDERAL EMERGENCY MANAGEMENT )
AGENCY,                        )
                               )
          Defendant.           )
_____________________________ )

                                ORDER

     On October 21, 2009, plaintiff filed its complaint, alleging

that the defendant had failed to disclose records responsive to

its Freedom of Information Act (“FOIA”) request.   After both

parties filed dispositive motions related to the plaintiff’s FOIA

claim, the defendant filed a notice of document production,

stating that it had released to the plaintiff an unredacted copy

of a document responsive to the plaintiff’s FOIA request.   In

light of the defendant’s notice of document production, the

plaintiff was directed to show cause why the case should not be

dismissed as moot.   The plaintiff’s response to the show cause

order states that the defendant has disclosed the requested

document and that the only remaining issue in the case relates to

attorneys’ fees and expenses.   Because the plaintiff has received

documents responsive to its FOIA request, its FOIA claim is now

moot and the complaint must be dismissed in the absence of a live
                               - 2 -

controversy.   See Drake v. F.A.A., 291 F.3d 59, 62 (D.C. Cir.

2002) (noting that the plaintiff’s “requests for information are

moot, because he [had] received all the documents to which he is

entitled” under FOIA); Perry v. Block, 684 F.2d 121, 125 (D.C.

Cir. 1982) (stating that the controversy becomes moot once the

disclosure which the suit seeks has already been made).

Accordingly, it is hereby

     ORDERED that defendant’s motion [4] to dismiss be, and

hereby is, GRANTED, and plaintiff’s motion [12] for summary

judgment be, and hereby is, DENIED as moot.     The complaint is

DISMISSED as moot.   It is further

     ORDERED that the June 17, 2010 show cause order be, and

hereby is, DISCHARGED.   It is further

     ORDERED that plaintiff’s motion [18] for attorneys’ fees be,

and hereby is, REFERRED to a magistrate judge under Fed. R. Civ.

P. 54(d)(2)(D) for a report and recommendation.     This is a final,

appealable Order.    See Budinich v. Becton Dickinson and Co., 486
U.S. 196, 202-03 (1988) (holding that “a decision on the merits

is a ‘final decision’ . . . whether or not there remains for

adjudication a request for attorney’s fees attributable to the

case”).

     SIGNED this 30th day of June, 2010.


                                       ________/s/_________________
                                       RICHARD W. ROBERTS
                                       United States District Judge